Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 1, 2013

                                       No. 04-13-00159-CV

                         IN THE INTEREST OF N.A.L. AND N.R.L.,

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 29248
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                          ORDER
        Appellee’s motion for extension of time to file its brief is granted. We order the brief due
July 8, 2013.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2013.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court